DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dwars et al. (US 5,795,540 A), hereinafter Dwars, originally of record in the Non-Final Rejection of October 27, 2021.

Regarding claims 1-5 and 7-9, Dwars teaches a stainless steel with ferrite phase (Col. 2 Lns. 48-52) of the composition shown by weight percent in the below table (Col. 1 Lns. 61-67; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).  Regarding Si, Dwars teaches 0 to 1.5 weight percent (Col. 1 Lns. 61-67), which is close to that claimed by applicant of 1.6-1.8% and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Further, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).

Table
Elements
Cls. 1 and 10
Cls. 2-5, 7-9; 11-14; 16-18
Dwars Col. 1 Lns. 61-67
Dwars rationale to optimize
Cr
20-35
22-33
26-36
Sufficient for a high proportion by volume of carbides, optimized by the inclusion of V (Col. 2 Lns. 6-16)
Ni
≤ 2
0.1-1.5
0-10
Sufficient to adjust the relationship of ferrite and austenite phases and thereby reduce embrittlement and tension cracks (Col. 2 Lns. 48-60)
Mo
0.5-15
2-13
2-6
Optimized for corrosion resistance (Col. 2 Lns. 36-38)
C
1-4
1.5-3.5
1.4-1.9
Optimized for carbide formation and optimization of corrosion resistance (Col. 1 Lns. 26-34)
Si
1.6-1.8

0-1.5
*common element in ferritic steels at this level
N
≤ 0.4
0.05-0.3
0-0.2
*common element in ferritic steels at this level
Nb
≤ 1
0.05-0.7
<=4
Added to allow the possibility of secondary precipitation and thereby increase wear resistance, limited to avoid segregation of carbides (Col. 3 Lns. 4-11)

balance

Remainder
N/A (remainder)
S

≤ 0.01
No Sulfur or Phosphorus is mentioned in Dwars, and one of ordinary skill in the art before the effective filing date would assume these impurities approach a limit of 0 (if they were present at a different level, Dwars would include them in the composition)
P

≤ 0.04



Claims 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dwars in view of Wieser et al. (US 2013/020627 A1), hereinafter Wieser, originally of record in the Non-Final Rejection of October 27, 2021.

Regarding claims 10-14, and 16-18, Dwars teaches a stainless steel with ferrite phase (Col. 2 Lns. 48-52) of the composition shown by weight percent in the above table (Col. 1 Lns. 61-67; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)). Regarding Si, Dwars teaches 0 to 1.5 weight percent (Col. 1 Lns. 61-67), which is close to that claimed by applicant of 1.6-1.8% and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Further, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II A).  Dwars does not specifically teach a turbocharger kinematic component of the ferritic stainless steel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dwars to incorporate ferritic stainless steel for use in an exhaust system, which includes a turbocharger as taught by Wieser.  The motivation for doing so would have been to use a low-priced mass product with good forming properties and good resistance to corrosion in an exhaust system ([0008]), of which a turbocharger is a part ([0039]-[0041]).

Regarding claims 19 and 20, Dwars in view of Wieser teaches each limitation of claim 10, as discussed above.  Dwars does not specifically teach a turbocharger kinematic component of the ferritic stainless steel comprising a shaft, bushing or valve, nor a turbocharger comprising the turbocharger kinematic component.
Wieser, in the similar field of endeavor, ferritic stainless steel with a composition overlapping that claimed by applicant, (Abstract) teaches for use in an exhaust system (12), which includes a turbocharger (26) where the gas enters and exits the turbocharger (i.e. has valves) (Fig. 1; [0007]; [0039]-[0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dwars to incorporate ferritic stainless steel for use in an exhaust system (12), which includes a turbocharger (26) where the gas enters and exits the turbocharger (i.e. has valves), as taught by Wieser.  The motivation for doing so would have been to use a low-priced mass product with good forming properties and good resistance to corrosion in an exhaust system ([0008]), of which a turbocharger is a part ([0039]-[0041]).

Response to Arguments
Applicant’s claim amendments filed January 25, 2022, with respect to claim objections and 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The claim objections and 35 U.S.C. 112(b) rejections of October 27, 2021 have been withdrawn. 

Applicant’s claim amendments, filed January 25, 2022, with respect to the rejection(s) of claim(s) 1-5, 7-14 and 16-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made again in view of Dwars and Dwars in view of Wieser.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784